              Case 3:19-cv-00214-FM Document 1 Filed 08/07/19 Page 1 of 3



                            THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 UNITED STATES OF AMERICA

          Plaintiff,

 vs.
                                                        CIVIL NO. CIVIL NO. 3-19-CV-00214
 33.8574 ACRES OF LAND, MORE OR
 LESS, SITUATE IN HUDSPETH COUNTY,
 STATE OF TEXAS; AND UNKNOWN
 HEIRS AND/OR DEVISEES OF GABINO
 SALAS, ET AL.,

          Defendants.


                             COMPLAINT IN CONDEMNATION
                       WITH DECLARATION OF TAKING (40 U.S.C. §3114)

         The United States of America, by and through the undersigned Assistant United States

Attorneys, files this Complaint in Condemnation with Declaration of Taking pursuant to 40 U.S.C.

§§ 3113 and 3114.

         1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Executive Director, Asset

Management, of United States Customs and Border Protection, for the taking of property under

the power of eminent domain through a Declaration of Taking (Exhibit 1), and the determination

and award of just compensation to the owners and parties in interest.

         2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1358.

         3.      The authority for the taking of the land is under and in accordance with the

authorities set forth in Schedule A to Exhibit 1 and made a part hereof.
            Case 3:19-cv-00214-FM Document 1 Filed 08/07/19 Page 2 of 3



       4.      The public purpose and use for which said property is taken is set forth in Schedule

B to Exhibit 1 and made a part hereof.

       5.      A general description of the land being taken is set forth in Schedule C to Exhibit

1 and made a part hereof. A plan showing the property being taken is shown on Schedule D to

Exhibit 1 and made a part hereof.

       6.      The interest(s) being acquired in the property is described in Schedule E to Exhibit

1 and made a part hereof.

       7.      The names and addresses of known parties having or claiming an interest in said

property are set forth in Schedule G to Exhibit 1 made a part hereof.

       8.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and payable.

       9.      In addition to those persons named, there are or may be others who have or may

have some interest in the property or interests to be taken, whose names are unknown to the

Plaintiff, and such persons are made parties in the action under the designation “Other Interested

Parties.”
           Case 3:19-cv-00214-FM Document 1 Filed 08/07/19 Page 3 of 3



       WHEREFORE, Plaintiff demands judgment that the property and interests be condemned,

and that just compensation for the taking be ascertained and awarded, and such other relief as may

be lawful and proper.

                                                    Respectfully submitted,

                                                    JOHN F. BASH
                                                    UNITED STATES ATTORNEY


                                             BY:    /s/Matthew Mueller
                                                    MATTHEW MUELLER
                                                    Assistant United States Attorney
                                                    Texas Bar No. 24095592
                                                    601 N.W. Loop 410, Suite. 600
                                                    San Antonio, Texas 78216
                                                    matthew.mueller@usdoj.gov
                                                    Tel. (210) 384-7362
                                                    Fax. (210) 384-7312

                                                    /s/Kristy K. Callahan
                                                    KRISTY K. CALLAHAN
                                                    Executive Assistant United States Attorney
                                                    Mississippi Bar No. 101255
                                                    601 N.W. Loop 410, Suite 600
                                                    San Antonio, Texas 78216
                                                    Kristy.Callahan@usdoj.gov
                                                    Tel. (210) 384-7455
                                                    Fax. (210) 384-7358


                                                    ATTORNEYS FOR PLAINTIFF
                                                    UNITED STATES OF AMERICA
                                                                                  CIVIL NO.
                                     Case 3:19-cv-00214-FM Document 1-1 Filed 08/07/19      3-19-CV-00214
                                                                                         Page     1 of 1
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
UNITED STATES OF AMERICA                                                                                     33.8574 ACRES OF LAND, MORE OR LESS, SITUATE IN
                                                                                                             HUDSPETH COUNTY, STATE OF TEXAS; AND UNKNOWN HEIRS
                                                                                                             AND/OR DEVISEES OF GABINO SALAS, ET AL
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Hudspeth
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Matthew Mueller, Assistant United States Attorney, Kristy K. Callahan,
Assistant United States Attorney, United States Attorney's Office
601 NW Loop 410, Suite 660, San Antonio, TX 78216 (210) 384-7362

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          40 USC 3113 & 3114
VI. CAUSE OF ACTION Brief description of cause:
                                          Taking of the Land
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/07/2019                                                                /s/ Matthew Mueller
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 1 of 9




                             THE L]NITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

LINITED STATES OF AMERICA                       )
                                                )
                 Plaintift                      )     DECLARATION OF TAKING
                                                )
        vs.                                     )
                                                )
33.8574 ACRES OF LAND, MORE OR                  )     CIVIL NO. 3-19-CV-00214
LESS, SITUATE IN HUDSPETH COT]NTY,              )
STATE OF TEXAS; AND UNKNOWN                     )
HEIRS AND/ORDEVISEES OF GABINO                  )
SALAS, ET AL.,                                  )
                                                )
                Defendants


                                  DECLARATION OF TAKING


       I, Loren   Flossman, Acquisition Program Manager, Wall Program Management Oflice,

U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol, U.S. Customs

and Border Protection, Department of Homeland Security, under the authority delegated to me by

the Act of Congress approved November 25, 2002, as Public Law 107-296, I 16 Stat. 2311 and

codified at 6 U.S.C. $$ 202, 251, and 557, which transferred certain authorities of the Attomey

General to the Secretary of Homeland Security; and by DHS Delegation No. 7010.3(II)(B), which

delegated land acquisition authority frorn the Secretaqz of Homeland Security to the Commissioner

of U.S. Customs and Border Protection; and by CBP Delegation 18-200, which delegated land
acquisition authority   of $5 million dollars or less to the Acquisition Program Manager, Wall
Program Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.

Border Patrol; do hereby declare that:

1.     The authority for the acquisition ofthe estate in the property taken is set forth in Schedule

       A-

2.     The public purpose for which the property is taken is set forth in Schedule B.

3.     The legal description ofthe property taken is set forth in Schedule C.




                                             EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 2 of 9




4.     A map or plat showing the land being taken is set forth in Schedule D.

5.     The estate taken in the properfy is set forth in Schedule E.

6.     The arnount estimated to be just compensation for the taking, which sum          I   caused to be

       deposited in the Registry ofthe Court for the use and benefit of the persons entitled to it,

       is set forth in Schedule   F. I am of the opinion   that the ultimate award for the taking   will
       be within the   limit prescribed by law on the price to be paid for it.

7.     The names and addresses of known parties who have or may claim an interest in the
       property are set forth in Schedule G.

8.     The United States of America made best efforts to negotiate acquisition of the property

       interest sought prior to filing this condemnation action.
       I, Loren Flossman, Acquisition Program Manager, Wall Program Management Offtce,

U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol, U.S. Customs

and Border Protection, Department of Homeland Security, state and declare that the property

rights acquired are taken in the name ofand for the use ofthe United States of America under the

authority and for the public purpose stated herein.

       IN WITNESS WHEREOF, the United            States of America, by direction of the Secretary    of

the Department of Homeland Security and the Chief, U.S. Border Patrol, U.S. Customs and

Border Protection, hereunto authorized, subscribes nis name     thi&        day o   t)Aa,,--
2019 in the City of Washington, District of Columbia.


                            I]NITED STATES OF                CA



                                  Loren Flossman
                                  Acquisition Program Manager
                                  Wall Program Management Office
                                  U.S. Border Patrol Program Management Offrce Directorate
                                  U.S. Border Patrol
                                  U.S. Customs and Border Protection
                                  Department of Homeland Security




                                               EXHIBIT 1
            Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 3 of 9



                                            SCHEDULE A

                                 AUTHORITY FOR THE TAKING


        The property is taken under and in accordance with 40 U.S.C. S$ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of   Tfing;   the Act of Congress

approved September 30,1996, as Public Law i04-208, Division C, Section 102, 110 Stat. 3009-

546,3009-554-55, as amended and codified at 8 U.S.C. $ 1 103(b) & note; and the Act of Congress

approved March 23,2018, as Public Law 1 15-141, div. F, tit. II, 132 Stat. 348, which appropriated

the firnds that shall be used for the taking.




                                                EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 4 of 9




                                        SCHEDULE B

                                      PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing, and

other investigatory work needed to plan the proposed construction of roads, fencing, vehicle

barriers, security lighting, cameras, sensors, and related structures designed to help secure the

United States/Mexico border within the State of Texas.




                                           EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 5 of 9



                                        SCHEDULE C

                                   LEGAL DESCRIPTION

                                   Hudspeth County, Texas

Tract: EPT-FHT-R1202
Owner: Unknown heirs and/or devisees of Gabino Salas, et al.
Acres:33.8574


As identified in the Wrap Around Deed of Trust, Instrument # 1 I 3547, Volume 244, Page 423,
filed on August 12,2003, and the Release ofLien, Instrument # 128309, filed on September 10,
2008 (known as TRACT 3), in the deed records of Hudspeth County:

A portion of Section 27, Block "A", TEXAS AND PACIFIC RAILWAY COMPANY SURVEYS,
and S. A. MAVERICK SURVEY NO. 134, all in Hudspeth County Texas: said property consisting
of Tracts 1,2,3, 4,5 and 6, Block 10, NEW GREEN VALLEY SUBDIVISION in Hudspeth
County, Texas, according to a Plat thereof prepared by PEREZ & ASSOCIATES, Consulting
Engineers; and being more particularly described by metes and bounds as follows:

BEGINNING at a point marking the East comer of Section 27, Block "A", Hudspeth County,
Texas; said point also being a Westerly comer of Section 24, Block 64-112 (Public School Land);

THENCE, South 45o 00' West, 6601.55 feet along the Southeasterly line of Section 2'l and lhe
Northwesterly line of said Section 24 and Section 28, Block "A" to the POINT OF BEGINNING
of this parcel; said point also marking the Southwest comer of Tract 1 , Block 10 of said NEW
GREEN VALLEY SUBDIVISION;

THENCE, North 26o 08' 25" West, a distance of 708.01 feet to a point along the Southwesterly
line of said Tract i ;

THENCE, North 45' 00' East, a distance of 2086.77 feet to the Northeast comer of said Tracl 6;

THENCE, South 45' 00' East, 670.00 feet to the Southeast corner of said Tract 6;

THENCE, South 45o 00' West, 2315.64 feet to the POINT OF BEGINNING, and containing
1,474,804.00 square feet, or 33.8574 acres of land, more or less.




                                           EXHIBIT 1
             Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 6 of 9



                                           SCHEDULE D

                                                   MAP

    Rockbridge Road-Gabino salas                                      El Paso Sector/ Hudspeth County, Texas



                      a                                                                                 Parcel


                      I            n                                                              Rockbnd0o
                                                                                                     Ro6d

                                                                                         ---      FM 192


                                 I                                                               x
                                          t                                                     v
                                                                                           0 200 ,100 F..l


                                                                  I
                                                         \
                                                              t
                                                                  \
                  \


      \
        \i                I                   t
                                                                                                Rt,IJ
                                                                                               5/3/20r9    fififl


                                                   .;.q l'1
    Exhibit A



                                   LAND TO BE CONDEMNED

Tract: EPT-FHT-R1202
Owner: Unknown heirs and/or devisees of Gabino Salas, et al.
Acres:33.8574
* The case caption identifies acreage for the entire parent tractl access to the entire parent tract
may be necessary to complete a suwey ofthe proposed tract outlined in red on the map above.




                                                  EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 7 of 9




                                          SCHEDULE E

                                         ESTATE TAKEN

                                     Hudspeth County, Texas

Tract: EPT-FHT-R1202
Owner: Unknown heirs and/or devisees of Gabino Salas, et al.
Acres:33.8574


       The estate taken is a temporary, assignable easement beginning on the date possession is

ganted to the United States and ending 24 months later, consisting ofthe right ofthe United States,

its agents, contractors, and assigns to enter in, on, over and across the land described in Schedule

C to survey, make borings, and conduct other investigatory work for the purposes described in

Schedule B and to access adjacent lands; including the right to   trim or remove any vegetative or
structural obstacles that interfere with said work; reserving to the landowners, their successors and

assigns all right, title, and privileges as may be used and enjoyed without interfering with or

abridging the rights hereby acquired; subject to minerals and rights appurtenant thereto, and to

existing easements for public roads and highways, public utilities, railroads and pipelines.




                                             EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 8 of 9



                                           SCHEDULE T

                              ESTIMATE OF JUST COMPENSATION



       The sum estimated as just compensation for the land being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court for the

use and benefit   ofthe persons entitled thereto; and, an additional sum determined   at the conclusion


of the temporary estate described in Schedule E to constitute actual damages, ifany.




                                              EXHIBIT 1
           Case 3:19-cv-00214-FM Document 1-2 Filed 08/07/19 Page 9 of 9




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose narnes are now known, indicating the nature ofeach person's property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference

 Unknown heirs and./or devisees of Gabino      EPT-FHT.R1202
 Salas                                         August 12, 2003 - Wrap Around Deed of
 Unknown Address                               Trust, Instrument # 113547, Volume 244,
                                               Page 423, Deed Records of Hudspeth
                                               County


                                               September 10,2008 - Release oflien,
                                               Instrument # 128309; Deed Records of
                                               Hudspeth County



 Hudspeth County Tax Assessor                  Taxing Authority
 P.O. Box 158
 Sierra Blanca, Texas 79851




                                             EXHIBIT 1
